DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 10, 14-17, 19 and 20 were amended.  Claims 9 and 18 was canceled.  Claim 21 is newly added.
Claims 1-8, 10-17, 19-21 are pending.
Response to Arguments
Applicant’s arguments with respect to amendment regarding NVMe-oF protocol in claim(s) 1, 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10-13, 15-17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tappen et al. (US 9704054 B1) in view of Hyeokjun et al. (“Near-Data Processing for Differentiable Machine Learning Models” April 2017) further in view of nvmExpress.org (“NVM Express over Fabrics” Rev. 1, June 5, 2016)
Regarding claim 1, Tappen discloses:
a data storage system comprising: a host comprising a processor and a memory; and a remote storage device separate from the host and configured to communicate with the host via an external network, the remote storage device comprising: a non-volatile memory device; and a controller connected to and configured to control the non-volatile memory device, at least by (col. 13, lines 62-63, “computer system or machine hosting”, col. 9 lines 49-50, “external media storage facility 270 connected to one 
But, Tappen fails to disclose that such remotely separate distributed computing devices is: (a) a remote storage device: …comprises a controller connected to and configured to control the non-volatile memory device.
(b) wherein the host is configured to communicate with the remote storage device via NVMe-oF protocol.
wherein the controller is configured to create K-metadata objects corresponding to file stored on the non-volatile memory device independently of the host, the K-metadata objects storing data describing attributes of the corresponding file stored on the non-volatile memory device, at least by (col. 15 lines 58-63, “sets of labels or categories 415A, 415B, 415C, 415D include not only the labels or categories identified by the machine learning tool as associated with each of the images but also percentages or shares representative of the frequency with which the respective labels or categories were so identified”)
However, Hyeokjun teaches the above limitation (a) at least by (Pg. 1 bottom of col. 1 and beginning of col. 2, which discloses, “near-data processing (NDP) [3] is to equip the memory or storage with intelligence (i.e., processors) and let it process the data stored therein firsthand” 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Hyeokjun into the teaching of Tappen as they relate in using machine learning methods and one having ordinary skill in the art would have been motivated to use such a modification of using in-storage processing for the purpose of “reduc[ing] the number of data transfers and the power consumption required, as well as offload some of the computational burden of CPU” as taught by Hyeokjun in Pg. 1 bottom on col. 1-top of col. 2.
Furthermore nvmExpress.org, discloses the above limitation (b) at least by (Sec. 1.1, 1.2, 1.5.1, Fig. 2, which provides specifications for NVM Express over Fabrics (NVMe-oF protocol) which allows the host to communicate (NVMe Transport) with NVM over Fabrics (e.g., Ethernet, InfiniBand, Fibre Channel)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of nvmExpress.org (who developed the NVMe-oF protocol) into the teaching of Tappen as Tappen describes the ability to communicate with the SSD (NVM) via the network (e.g. Ethernet), which NVMe-oF protocol enables.

As per claim 6, claim 1 is incorporated and Tappen further discloses:
wherein the K-metadata objects are not visible to the host, at least by (col. 7 lines 15-22, “Once a neural network has been trained to recognize dominant characteristics of an input of a training set, e.g., to associate an image with a label, a category, a cluster or a pseudolabel thereof, to within an acceptable tolerance, an input in the form of an image may be provided to the trained network, and a label, a category, a cluster or a pseudolabel may be identified based on the output thereof” col. 18 lines 36-39, “a trained machine learning tool, then the process advances to box 590, where the identified label having the highest level of confidence at box 570 is stored in association with the image in a data store”, such disclose describes labels being identified by a mahine learning tool and associated with a particular image and stored in a data store which is remote from the host, as such, there is no visibility of such labels.
As per claim 7, claim 1 is incorporated and Tappen further discloses:
wherein the controller is configured to scan the files stored on the non-volatile memory device to determine whether or not the files have an attribute, at least by (col. 7 lines 15-22, “Once a neural network has been trained to recognize dominant characteristics of an input of a training set, e.g., to associate an image with a label, a category, a cluster or a pseudolabel thereof, to within an acceptable tolerance, an input in the form of an image may be provided to the trained network, and a label, a category, a cluster or a pseudolabel may be identified based on the output thereof”)
As per claim 8, claim 1 is incorporated and Tappen further discloses:
wherein the external network comprises an Ethernet network, at least by (col. 13 lines 13-15 “external media storage facility 270 may operate any of a number of computing devices that are capable of communicating over the network”)
As per claim 9, canceled.
As per claim 21, claim 1 is incorporated and Tappen further discloses:
wherein the K-metadata objects comprise: a first first-level K-metadata object corresponding to a first one of the files stored on the non-volatile memory device; a second first-level K-metadata object corresponding to a second one of the files stored on the non-volatile memory device; and a second-level K-metadata object linked to the first first-level K-metadata object and to the second one of the files separately from the corresponding second first-level K metadata object, the second-level K-metadata object being created in response to analysis of the first first-level K-metadata object and the second one of the files, at least by (Fig. 4 and corresponding paragraphs see col. 15 lines 41-col 16 lines 57, which describes labels (415A) corresponding to image (410A) (e.g. “a first first-level K-metadata object corresponding to a first one of the files”), labels (415B) corresponding to image (410B) (e.g. “a second first-level K-metadata object corresponding to a second one of the files”), and labels (420) (e.g. “a second-level K-metadata object”), that are linked, shown by the arrows, to label 415A and image 410B, but are separate from labels (415B) as they are stored in a separate cluster, the labels in 420 (e.g. “a second-level K-metadata object”) are further based on the analysis of labels (415A) and image (410B), based on commonly identified labels of corresponding images.
Regarding claim 10, Tappen discloses:
a method of data storage by a remote storage device, the remote storage device comprising a controller and a non-volatile memory device the controller being locally connected to the non-volatile memory device, at least by (col. 9 lines 49-50, “external media storage facility 270 connected to one another across a network 280, such as the Internet”, col. 22 lines 54, “storage medium can be volatile or nonvolatile” col. 21 lines 54-57, “training of machine learning tools (e.g., artificial neural networks or other classifiers) and the use of the trained machine learning tools to identify clusters associated with images may occur on multiple, distributed computing devices” as such, Tappen suggests that the image classification method can be done remotely on separate distributed computing devices.)
But, Tappen fails to discloses that such remotely separate distributed computing devices is (a) a remote storage device: …comprises a controller locally connected to and configured to control the non-volatile memory device.
(b) the network connection is via a NVMe-oF protocol
the method comprising: receiving an input file to the remote storage device from a host over a network connection; storing the input file on the non-volatile memory device; creating, by the controller, a K-metadata object corresponding to the input file on the non-volatile memory device, the K-metadata object comprising data of an attribute of the input file, at least by (Col. 14 lines 9-10, “a first training set of images and labels associated with such images as training inputs” which teaches receiving as  comprising data of an attribute of the input file))
scanning, by the controller, one or more stored files on the non-volatile memory device for one or more of the attributes, at least by (col. 7 lines 15-22, “Once a neural network has been trained to recognize dominant characteristics of an input of a training set, e.g., to associate an image with a label, a category, a cluster or a pseudolabel thereof, to within an acceptable tolerance, an input in the form of an image may be provided to the trained network, and a label, a category, a cluster or a pseudolabel may be identified based on the output thereof”)
and in response to determining one of the stored files has the attribute of the input file, updating a second K-metadata object corresponding to the one of the stored files to indicate having the attribute, at least by (col. 3 lines 12-15, “the image 110 is identified as associated with a cluster 120 having a first pseudolabel, viz., PJE0526, and a general attribute 112 of the image 110, e.g., that the image 110 includes a vehicle”, col. 8 lines 23-29, “outputs may identify labels or categories associated with an image, and percentages, probabilities or other measures of likelihoods that such labels or categories will be associated with such images, and the labels or categories having percentages, probabilities or other measures that exceed a particular threshold may be deemed part of a common cluster”, col. 21 lines 11-31, “the information regarding the content of the image is updated to include the output of the next feature transformation performed at box 760…”)
Hyeokjun teaches the above limitation (a) at least by (Pg. 1 bottom of col. 1 and beginning of col. 2, which discloses, “near-data processing (NDP) [3] is to equip the memory or storage with intelligence (i.e., processors) and let it process the data stored therein firsthand” and further describes both processing in memory and processing in storage; Pg. 1, bottom of col. 2-Pg. 2 top of col. 1, further describes, machine learning with in storage processing, that executes various machine learning algorithms using the data stored on the SSD;  Pg. 3 col. 3 para. 1 further describes the storage with respect to non-volatile memory, as such the above teaches a controller locally connected to and configured to control the non-volatile memory device and processing files stored on the non-volatile memory, as claimed above.)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Hyeokjun into the teaching of Tappen as they relate in using machine learning methods and one having ordinary skill in the art would have been motivated to use such a modification of using in-storage processing for the purpose of “reduc[ing] the number of data transfers and the power consumption required, as well as offload some of the computational burden of CPU” as taught by Hyeokjun in Pg. 1 bottom on col. 1-top of col. 2.
Furthermore nvmExpress.org, discloses the above limitation (b) at least by (Sec. 1.1, 1.2, 1.5.1, Fig. 2, which provides specifications for NVM Express over Fabrics (NVMe-oF protocol) which allows the host to communicate (NVMe Transport) with NVM over Fabrics (e.g., Ethernet, InfiniBand, Fibre Channel)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of nvmExpress.org (who developed the NVMe-Tappen as Tappen describes the ability to communicate with the SSD (NVM) via the network (e.g. Ethernet), which NVMe-oF protocol enables.

As per claim 11, claim 10 is incorporated and Tappen further discloses:
wherein the updating of the second K-metadata object further comprises updating the second K-metadata object to indicate a degree of confidence of the one of the stored files having the attribute, col. 21 lines 11-31, “the information regarding the content of the image is updated to include the output of the next feature transformation performed at box 760… , information regarding such attributes or descriptors may be appended to the information regarding the content of the image and may thus augment the image in further analyses. At box 785, whether further feature transformations are likely to result in an identification of a label associated with the image at a higher level of confidence is determined” col. 8 lines 23-29, “outputs may identify labels or categories associated with an image, and percentages, probabilities or other measures of likelihoods that such labels or categories will be associated with such images”)
As per claim 12, claim 10 is incorporated and Tappen further discloses:
further comprising in response to determining another one of the stored files is does not have the attribute of the input file, updating a third K-metadata object corresponding to the other one of the stored files to indicate not having the attribute, at least by (col. 16 lines 35-38, “Referring again to FIG. 4, the cluster 420 includes the labels or categories that were associated with the respective images more than five percent (5%) of the time” in reference to Fig. 4, those labels below 5% is also shown, 
As per claim 13, claim 12 is incorporated and Tappen further discloses:
wherein the updating of the third K-metadata object further comprises updating the third K-metadata object to indicate a degree of confidence of the other one of the stored files not having the attribute, at least by (col. 16 lines 35-38, “Referring again to FIG. 4, the cluster 420 includes the labels or categories that were associated with the respective images more than five percent (5%) of the time” in reference to Fig. 4, those labels below 5% is also shown, and based on the above criteria, such labels are not associated with respective images and are therefore interpreted as not having those attributes (below 5%) such as go kart indicating 4% etc.)
Regarding claim 15, Tappen discloses:
a method of machine learning by example on a remote storage device, the remote storage device comprising a controller and a non-volatile memory device, the controller being locally connected to the non-volatile memory device,
But, Tappen fails to discloses that such remotely separate distributed computing devices is (a) a remote storage device: …comprises a controller locally connected to and configured to control the non-volatile memory device.
(b) configured to communicate with an external host via NVMe-oF protocol.
method comprising: receiving a template at the remote storage device, the template comprising a template file and a corresponding attribute to train a machine learning algorithm, at least by (Col. 14 lines 9-10, “a first training set of images and labels associated with such images as training inputs” which teaches receiving as inputs at least one image with labels associated with it, such training sets can also be interpreted at template files.) 
scanning one or more stored files stored on the non-volatile memory device to determine the presence of the attribute of the template in the one or more stored files, at least one of the one or more stored files on the non-volatile memory device being received from the external host at least by (col. 13, lines 62-63, “computer system or machine hosting”, col. 9 lines 49-50, “external media storage facility 270 connected to one another across a network 280, such as the Internet”, col. 22 lines 54, “storage medium can be volatile or nonvolatile”, col. 7 lines 15-22, “Once a neural network has been trained to recognize dominant characteristics of an input of a training set (e.g. the template), e.g., to associate an image with a label, a category, a cluster or a pseudolabel thereof, to within an acceptable tolerance, an input in the form of an image may be provided to the trained network, and a label, a category, a cluster or a 
in response to determining that the attribute of the template is present in a first one or more stored files, creating a K-metadata object corresponding to the first one of the one or more stored filess to indicate that the first one of the one or more stored files has the attribute, at least by (col. 3 lines 12-15, “the image 110 is identified as associated with a cluster 120 having a first pseudolabel, viz., PJE0526, and a general attribute 112 of the image 110, e.g., that the image 110 includes a vehicle”, col. 8 lines 23-29, “outputs may identify labels or categories associated with an image, and percentages, probabilities or other measures of likelihoods that such labels or categories will be associated with such images, and the labels or categories having percentages, probabilities or other measures that exceed a particular threshold may be deemed part of a common cluster”, col. 21 lines 11-31, “the information regarding the content of the image is updated to include the output of the next feature transformation performed at box 760…”)
However, Hyeokjun teaches the above limitations at least by (Pg. 1 bottom of col. 1 and beginning of col. 2, which discloses, “near-data processing (NDP) [3] is to equip the memory or storage with intelligence (i.e., processors) and let it process the data stored therein firsthand” and further describes both processing in memory and processing in storage; Pg. 1, bottom of col. 2-Pg. 2 top of col. 1, further describes, machine learning with in storage processing, that executes various machine learning algorithms using the data stored on the SSD;  Pg. 3 col. 3 para. 1 further describes the storage with respect to non-volatile memory, as such the above 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Hyeokjun into the teaching of Tappen as they relate in using machine learning methods and one having ordinary skill in the art would have been motivated to use such a modification of using in-storage processing for the purpose of “reduc[ing] the number of data transfers and the power consumption required, as well as offload some of the computational burden of CPU” as taught by Hyeokjun in Pg. 1 bottom on col. 1-top of col. 2.
Furthermore nvmExpress.org, discloses the above limitation (b) at least by (Sec. 1.1, 1.2, 1.5.1, Fig. 2, which provides specifications for NVM Express over Fabrics (NVMe-oF protocol) which allows enables the communication (NVMe Transport) between host and NVM over Fabrics (e.g., Ethernet, InfiniBand, Fibre Channel)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of nvmExpress.org (who developed the NVMe-oF protocol) into the teaching of Tappen as Tappen describes the ability to communicate with the SSD (NVM) via the network (e.g. Ethernet), which NVMe-oF protocol enables.
As per claim 16, claim 15 is incorporated and Tappen further discloses:
wherein the controller of the remote storage device performs the scanning of the one or more stored files, at least by (col. 9 lines 49-50, “environment 230, and an external media storage facility 270 connected to one another across a network 280, such as the Internet”, col. 13 lines 8-15, “processor 226 or other components of the imaging device 
As per claim 17, claim 15 is incorporated and Tappen further discloses
further comprising updating of the K-metadata object to indicate a degree of confidence of the first one of the one or more stored files having the attribute, at least by (col. 21 lines 11-31, “the information regarding the content of the image is updated to include the output of the next feature transformation performed at box 760… , information regarding such attributes or descriptors may be appended to the information regarding the content of the image and may thus augment the image in further analyses. At box 785, whether further feature transformations are likely to result in an identification of a label associated with the image at a higher level of confidence is determined” col. 8 lines 23-29, “outputs may identify labels or categories associated with an image, and percentages, probabilities or other measures of likelihoods that such labels or categories will be associated with such images”)
As per claim 18, canceled.
As per claim 19, claim 15 is incorporated and Tappen further discloses:
further comprising updating of the K-metadata object to indicate a degree of confidence of the first one of the one or more stored files having the attribute, at least by (col. 16 lines 35-38, “Referring again to FIG. 4, the cluster 420 includes the labels or categories that were associated with the respective images more than five percent (5%) of the time” in reference to Fig. 4, those labels below 5% is also shown, and based on the above criteria, such labels are not associated with respective images and are therefore interpreted as not having those attributes (below 5%) such as go kart indicating 4% etc.)
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tappen and Hyeokjun in view of Abedini et al. (US 20160171682 A1).
As per claim 2, claim 1 is incorporated and Tappen and Hyeokjun fails to disclose:
wherein the K-metadata objects store a time at which the corresponding files were stored on the non-volatile memory device
However Abedini discloses the above limitation at least by (Fig. 2, which shows when the file was created and updated, which describes a time at which the corresponding file were stored) 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Abedini into the teaching of Tappen and Hyeokjun as they relate to machine learning process and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing description of the image as metadata as taught by Abedini in para. [0049].
As per claim 3, claim 2 is incorporated and Tappen further discloses:
wherein the K-metadata objects store data correlating different ones of the files stored on the non-volatile memory device based on similar attributes there between, at least by (col. 4 lines 51—52, “associate images with clusters of labels or categories, e.g., to identify pseudolabels assigned to such clusters”, such clusters are how each file may be correlated with one another based on label, categories/pseudolabels which are interpreted as k-metadata objects.)
As per claim 4, claim 3 is incorporated and Tappen further discloses:
wherein the K-metadata objects store a confidence level corresponding to the similarity of the attributes between the different ones of the files stored on the non-volatile memory device, at least by (col. 8 lines 23-29, “outputs may identify labels or categories associated with an image, and percentages, probabilities or other measures of likelihoods that such labels or categories will be associated with such images, and the labels or categories having percentages, probabilities or other measures that exceed a particular threshold may be deemed part of a common cluster”, col. 8 lines 64-col. 9 lines 2, identifying clusters of labels or categories, or subclusters of labels or categories within such clusters, may be repeated as necessary until a single label or category is identified as being associated with the image to at least a predetermined degree of confidence” images within a common cluster teaches similarity of attributes between the images and it is shown that image are clustered into a common clusters only if they meet a particular degree/level of confidence)
As per claim 5, claim 1 is incorporated and Tappen further discloses:
wherein the controller is configured to receive template files, the template files comprising a file and a pre-configured k-metadata object, at least by (Col. 14 lines 9-10, “a first training set of images and labels associated with such images as training inputs” which teaches receiving as inputs at least one image with labels associated with it (i.e., a pre-configured k-metadata object) such training sets can also be interpreted at template files.)
Abedini is further incorporated to further support the idea of template files related to labels or annotation of an image, see paragraph [0024] “annotations template configured to receive expert annotations of an image, wherein the annotations include one or more of clinical diagnosis or histopathology of the image, a spatial boundary of a lesion, a number and types of colors observed in the lesion, identified patterns observed in the lesion” see also paragraph [0048-0050, Claim 3).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Abedini into the teaching of Tappen and Hyeokjun as they relate to machine learning process and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing training samples as templates to the machine learning system to fine tune the training algorithms taught by Abedini in para. [0050].
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tappen Tappen and Hyeokjun in view of Zadeh et al. (US 20180204111 A1).
As per claim 14, claim 10 is incorporated and Tappen and Hyeokjun fails to disclose:
wherein the scanning the one or more stored files occurs when the remote storage device is idle. 
However Zadeh teaches the above limitations at least by paragraph [2156] “system orders or processes our data… during low computation time periods or low loads or idle modes, to be more efficient”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Zadeh into the teaching of Tappen and Hyeokjun as they relate to machine learning process and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of utilization percentages on idle or under-utilized areas of the server farms as taught by Zadeh in para. [1573].
As per claim 20, claim 15 is incorporated and Tappen further discloses:
wherein the controller comprises a graphics processing unit (GPU), a central processing unit (CPU), a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), or a tensor processing unit (TPU) configured to perform the scanning of the one or more files stored on the memory device, at least by (col. 13 line 34, “executed by a processor (e.g., a central processing unit, or "CPU")”, col. 22 lines 55, “processor and the storage medium can reside in an ASIC”)
Furthermore, Zeheh, teaches GPU, FPGA, ASIC or TPU, at least by (paragraph [3226] “GPU hardware is used for image processing and calculations, e.g., related to the neural networks”, paragraph [3164] “circuit using a programmable device (e.g., FPGA), memory device (with connected paths to transistors), ASIC, buffers” paragraph [3152] “and/or tensors”)
Zadeh into the teaching of Tappen and Hyeokjun as they relate to machine learning process and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of utilization percentages on idle or under-utilized areas of the server farms as taught by Zadeh in para. [1573].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DENNIS TRUONG/Primary Examiner, Art Unit 2152